      Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


KAREN CEGALIS,                          :
                                        :
          Plaintiff                     :
                                        :
          v.                            :    Case No. 2:19-cv-00153
                                        :
TRAUMA INSTITUTE AND                    :
CHILD TRAUMA INSTITUTE,                 :
et. al.                                 :
                                        :
          Defendants.                   :

        OPINION AND ORDER: DEFENDANTS’ MOTION TO DISMISS
                                (ECF 5)
     Plaintiff Karen Cegalis brings suit against Defendants

Trauma Institute and Child Trauma Institute, Ricky Greenwald,

and Bambi Rattner for abuse of process, breach of the covenant

of good faith and fair dealing, prima facie intentional tort,

negligent infliction of emotional distress, breach of

professional negligence, defamation, and punitive damages.

Defendants now file this motion to dismiss for failure to state

a claim under Fed. R. Civ. P. 12(b)(6).

     For the reasons discussed below, Defendants’ motion to

dismiss is granted in part and denied in part.

                          Factual Background

     This action arises out of a custody dispute between

Plaintiff, her minor son, L.C., and his father and stepmother,

Raymond and Marilynn Knutsen. During this dispute, the Knutsens

                                    1
      Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 2 of 23



accused Plaintiff Cegalis of sexually abusing L.C. and making

threats against them and L.C. Plaintiff contends that these

allegations are baseless and have caused irreparable damage to

her relationship with her son, amounting to personal injury. The

Chittenden Unit for Special Investigations, the U.S. Department

of Homeland Security, the Rutland Police Department, and the

Department for Children and Families have each investigated the

sexual abuse allegations made against Plaintiff, and they have

each been unable to substantiate them with any evidence. ECF 1-2

at 1. In an Order issued on February 10, 2015 (hereafter “The

Family Court Order,” the Rutland Family Court concluded that the

allegations were not founded in any facts in the record and

appeared to be the products of hysteria on the part of the

Knutsens. ECF 1-2 at 10. The Rutland Family Court also granted

Raymond Knutsen continued sole custody of L.C. and ordered a

stop to reunification efforts with Plaintiff Cegalis out of

concern for L.C.’s psychological best interest.

     As a part of its Order on February 10, 2015, the Rutland

Family Court directed Raymond Knutsen to obtain the services of

a qualified child trauma therapist for L.C., subject to multiple

conditions. ECF 1-2 at 13. The Court ordered that Cegalis have

full right of access to L.C.’s therapy records subject to

confidentiality provisions unless the therapist determined that

such access would contravene L.C.’s best interests. ECF 1-2 at

                                    2
      Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 3 of 23



13. The Court also barred the Knutsens from intervening in

L.C.’s therapy in any way. ECF 1-2 at 13. Notably, the Family

Court issued these instructions in response to its findings that

the Knutsens had made multiple attempts to interfere in L.C.’s

past therapy experiences by both reinforcing a narrative about

Cegalis’ alleged abusive behavior and by seeking to undermine

the credibility of his past therapist. See ECF 1-2 at 2-11. The

Family Court Order sought to prevent these same problems from

repeating in L.C.’s next trauma therapy experience by limiting

the Knutsens’ ability to interfere and by giving Plaintiff

Cegalis qualified access to therapy records. The Court also

ordered that Raymond Knutsen provide proof of L.C.’s engagement

in treatment, and that the therapist be permitted to communicate

with the attorneys in this case. ECF 1-2 at 14.

     Raymond Knutsen hired Defendants to provide L.C. with EMDR

therapy and to testify as experts in litigation concerning

Plaintiff’s parental alienation. Plaintiff alleges that

Defendants encouraged L.C. to believe that he was sexually

abused by her through EMDR therapy. On June 17, 2017, Defendant

Rattner testified in Rutland Superior Court that L.C. should not

be reunited with Plaintiff. ECF 1-7. Defendant Greenwald also

testified that Plaintiff should not have contact with L.C. on

account of past abuse in the parent-child relationship. ECF 1-8.



                                    3
      Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 4 of 23



     Defendants Greenwald and Rattner were professionally

disciplined for their work on L.C.’s case. On June 26, 2018, the

Massachusetts Board of Registration of Psychologists entered

into a consent decree with both Rattner and Greenwald for having

taken on a child custody evaluation role when their impartiality

and effectiveness was compromised. ECF 1-3, ECF 1-4. Both

defendants attested that, if the matter went to a hearing, the

Board could find that they had conducted inadequate examinations

of the minor child and his mother to support a diagnosis and

recommendation. ECF 1-3 at 2, ECF 1-4 at 2.

                             Jurisdiction

     This court has proper diversity jurisdiction over this case

under 28 U.S.C. § 1332. The parties are residents of different

states and the amount in controversy exceeds $75,000.

                          Standard of Review

     On a motion to dismiss pursuant to Rule 12(b)(6), the court

accepts all factual allegations in the complaint as true and

draws all reasonable inferences in favor of the plaintiff. Mills

v. Polar Molecular Corp., 12 F.3d 1170, 1174 (2d Cir.1993). “[A]

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The plausibility standard is not akin to a

                                    4
        Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 5 of 23



‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678.

                                 Discussion

  I.     Abuse of Process

       First, Plaintiff submits that Defendants committed the tort

of abuse of process by providing false testimony under oath,

failing to produce documents subject to subpoena, and

threatening Plaintiff’s expert witness with a professional

misconduct complaint in a related parental alienation case. See

ECF 1-7, 1-8. Taking her factual allegations to be true,

Plaintiff’s claim regarding Defendants’ non-testimonial actions

passes muster under Fed. R. Civ. P. 12(b)(6).

       As a general principle, the tort of abuse of process is

reserved for situations in which a defendant uses a legal

process against another to accomplish a purpose for which it was

not intended. Jacobsen v. Garzo, 149 Vt. 205, 207 (1988). To

state an abuse of process claim under Vermont law, a plaintiff

must plead and prove: (1) an illegal, improper or unauthorized

use of a court process; (2) an ulterior motive or an ulterior

purpose; and (3) resulting damage to the plaintiff. Id. at 208.

“There is no liability where the defendant has done nothing more

than carry out the process to its authorized conclusion, even

though with bad intentions.” Id. (citation omitted). There must

                                      5
      Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 6 of 23



be allegations of “irregular steps taken under cover of process

after its issuance, and damage resulting therefrom.” Italian

Star Line v. United States Shipping Board Emergency Fleet

Corp., 52 F.2d 359, 361 (2d Cir. 1931); see also 1 Am. Jur.

2d Abuse of Process §§ 2, 13 (action for abuse of process “is

concerned with the improper use of process after it has been

issued”). Many courts have also found abuse of process where an

individual harasses a litigation opponent by clearly wrongful

conduct. See General Refractories Co. v. Fireman's Fund Ins.

Co., 337 F.3d 297 (3d Cir. 2003).

     First, the court must determine whether Plaintiff has a

viable abuse of process claim against Defendants as non-party

witnesses who provided false testimony at trial. Under Vermont

law, the answer is no. In Cunningham v. Brown, 18 Vt. 123, 126

(1846), the Vermont Supreme Court held that a plaintiff may not

bring a tort action against a witness who gave false testimony

in a prior case. Witnesses enjoy broad “testimonial privilege”

which grants them immunity from damages sought in a later civil

suit based on allegedly false testimony. See O’Connor v.

Donovon, 191 Vt. 412, 427 (2012); Andrews v. Steinberg, 471

N.Y.S.2d 764, 771 (Sup. Ct. 1983).

     In the case at bar, Defendants testified against

Plaintiff’s suitability for parental reunification with L.C.

based on conclusions that they reached through possible

                                    6
      Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 7 of 23



professional negligence. Despite the evidence that Defendants’

testimony lacked professional veracity, contentions under oath

in a previous trial are immune from civil suit. While there are

limited exceptions to the testimonial privilege (namely, where

the case involves a malicious prosecution claim or a criminal

conviction of perjury), none apply here. See id. Hence,

Plaintiff has failed to state a claim that Defendants committed

abuse of process by providing alleged false testimony.

     Next, Plaintiff makes an abuse of process claim based on

Defendants’ alleged non-testimonial actions – first, due to

their failure to produce documents subject to subpoena. This

claim survives Defendants’ Rule 12(b)(6) motion. Plaintiff

alleges that Defendants’ delaying tactics sought to undermine

her parental reunification efforts, damage her relationship with

L.C., and cause her reputational harm in the community. A

party’s non-compliance at trial could viably qualify as an

improper use of a court process with ulterior motive to damage

the Plaintiff. Taking all factual allegations in the Complaint

to be true, Plaintiff has stated a plausible claim of abuse of

process.

     Additionally, Plaintiff’s abuse of process claim concerning

alleged threats made by Defendants against Plaintiff’s expert

witness, Dr. Mart, also survives this Rule 12(b)(6) motion.

Plaintiff proffers that Defendants made these threats to

                                    7
        Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 8 of 23



discourage Dr. Mart from testifying and to retaliate against him

professionally if he did so. Taking Plaintiff’s factual

allegations to be true, and making all inferences in her favor,

her claim meets the requirements of abuse of process under

Vermont law for the purposes of Rule 12(b)(6). Indeed, she has

stated in her pleadings that Defendants took an irregular action

(threatening her expert witness) during the litigation process

with ulterior motive to cause a negative collateral effect,

thereby harming her position. As such, Defendants’ motion to

dismiss on the abuse of process claim is denied on this issue.

  II.    Breach of Good Faith and Fair Dealing (“Bad Faith”)

     Defendants contend that Plaintiff has failed to state a

claim for breach of good faith and fair dealing under Vermont

common law because the parties never enjoyed a relationship of

contractual privity. Plaintiff argues, however, that a

contractual relationship did exist because Defendants were hired

pursuant to the Family Court Order. The Family Court Order

delineated requirements for both the therapist and Plaintiff to

abide by over the course of the therapeutic relationship—

including that Plaintiff retain a qualified right to access

L.C.’s therapy records, that the therapist maintain contact with

Plaintiff’s attorney to ensure L.C. was receiving therapy, and

that the Knutsens refrain from interfering in therapy as they

had done in the past. ECF 1-2 at 13-14. According to Plaintiff,

                                      8
         Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 9 of 23



the Family Court Order created a contractual relationship

between her and the Defendants, and Defendants breached the

covenant of good faith and fair dealing that was implied within

said contract. Plaintiff has stated a plausible claim under Fed.

R. Civ. P. 12(b)(6).

     Here, the parties disagree as to whether Plaintiff and

Defendants were bound by privity of contract on account of the

Family Court Order’s instructions that each abide by certain

requirements during L.C.’s time in therapy. Under Vermont law,

the covenant of good faith and fair dealing is implied in every

contract. LoPresti v. Rutland Regional Health Services, Inc.,

177 Vt. 316, 332 (2004). “Bad faith” is not an independent tort;

it arises only where there is an underlying contract. Murphy v.

Patriot Ins. Co., 197 Vt. 438, 443 (2014). In a case with

similar facts, Politi v. Tyler, 170 Vt. 428, 434 (2000), the

Vermont Supreme Court found that a psychologist retained by

parties pursuant to a family court order “owed whatever duties

of care to plaintiff . . . the contract provided.” In other

words, the parties were in privity of contract with one another

based on the agreement that emerged out of the family court’s

order.

     In this case, Raymond Knutsen entered a contractual

relationship with the Defendants in accordance with the Family

Court Order, and the Court’s instructions vis-à-vis Plaintiff’s

                                       9
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 10 of 23



obligations and rights are a salient part of that order. ECF 1-2

at 12-13. The Rutland Family Court required the Knutsens to

follow many more instructions regarding therapy than the family

court did in Politi, likely due to their record of intervening

in L.C.’s therapy to the detriment of Plaintiff. ECF 1-2 at 2-

10. Moreover, the Court’s instructions regarding L.C.’s trauma

therapy created legally binding duties; the ensuing rights and

responsibilities necessarily became a part of Raymond Knutsen’s

eventual contract with Defendants.

     Additionally, because the Family Court Order made explicit

reference to Plaintiff’s rights and limitations during the

therapy, these requirements also would transfer to the ensuing

contract upon which Defendants were hired. See id. at 429; see

also Rule 5(a) of the Rules for Family Proceedings. Because the

Family Court Order explicitly delineates proper accountability

measures between Plaintiff and L.C.’s therapist (e.g.

Plaintiff’s qualified right to access therapy records, proof of

L.C.’s continued engagement in treatment), Plaintiff has stated

a plausible claim that Defendants owed contractual duties to her

based on the Family Court Order and the ensuing retainer

agreement. Defendants’ motion to dismiss on this issue is

denied.

     Plaintiff further alleges that Defendants violated their

duty of good faith and fair dealing under Massachusetts General

                                   10
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 11 of 23



Laws 93(A) and 176(D). This argument lacks merit because

Defendants are not in the “business of insurance,” which is a

necessary element of any claim arising under Mass. Gen. L. C.

176D. D’Agostino v. Fed. Ins. Co., No. 12–11628–DJC, 2014 WL

858333 (D. Mass. 2014). Massachusetts courts have found that

companies in the “business of insurance” include any entities

which make “profit driven business decisions about premiums,

commissions, marketing, reserves and settlement policies and

practices.” Id. Plaintiff has not plausibly alleged that

Defendants, who are psychologists, engaged in any of these

activities. Defendants’ motion to dismiss on this issue is

granted.

  III. Professional Negligence

     Defendants submit that Plaintiff has failed to state a

claim of professional negligence because L.C., not Plaintiff,

was their client. As a result, Defendants argue that they did

not owe Plaintiff a professional duty of care. Plaintiff puts

forth two arguments to establish that she was owed a duty of

care. First, she submits that mental health professionals owe

nonpatient parents a limited professional duty to abstain from

recklessly giving rise to false memories or false allegations of

childhood sexual abuse by the parent. In essence, Plaintiff asks

the court to extend a limited “transferred negligence” doctrine

used by some jurisdictions in the sexual abuse context here.

                                   11
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 12 of 23



Second, Plaintiff once again submits that Defendants had a

contractual relationship with her arising out of the Family

Court Order, which obligated Defendants to provide her with a

professional duty of care. The court denies Defendants’ motion

to dismiss on this issue based on Plaintiff’s latter argument.

     Defendants correctly note that, under Vermont law, a

psychologist only owes a duty of care to third parties in

limited circumstances, such as when a patient poses a serious

risk of danger to an identifiable victim. Peck v. Counseling

Service of Addison County, Inc., 146 Vt. 61 (1985). Vermont

courts have not established a transferred negligence doctrine

establishing a duty of care owed by mental health professionals

to parents of a therapeutic client to not negligently create

false memories of sexual abuse. Because this court is bound by

the Vermont Supreme Court's precedent and establishment of

public policy, the court declines to apply such a doctrine

here. See Maska U.S., Inc. v. Kansa Gen. Ins. Co., 198 F.3d 74,

80 (2d Cir. 1999) (stating that “[w]e must ... bear in mind that

in a diversity case the federal courts are not free to develop

their own notions of what should be required by the public

policy of the state, but are bound to apply the state law as to

these requirements.”) (quoting Cornellier v. Am. Cas. Co., 389

F.2d 641, 644 (2d Cir. 1968)); Smith v. Day, 148 Vt. 595, 599

(1987) (evaluating and rejecting public policy arguments of

                                   12
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 13 of 23



plaintiff seeking to expand common law duty of care to

university for actions of students, and observing that the

public policy arguments favored by plaintiffs were “contrary to

established judicial precedent.”).

     However, Plaintiff’s assertion that the Family Court Order

may have established a duty of care between Defendants and

Plaintiff has merit. In Peck, the Vermont Supreme Court

identified three instances in which such a “special

relationship” would give rise to a legal duty to control, warn

and/or protect: (1) where the relationship “gives the one a

definite control over the actions of the other [;]” (2) where

the relationship imposes a “duty upon one to control the actions

of another[;]” and (3) where the relationship “gives a third

person a right to protection.” Peck, 146 Vt. at 65 (citations

omitted).

     It is beyond the court’s role to determine whether the

Family Court Order did establish a special relationship between

Plaintiff and Defendants at this stage, as this is a question of

fact for a jury. However, Plaintiff has made a plausible claim

that the Family Court Order gave her a limited “right to

protection” during L.C.’s course of therapy – a right to

specifically be protected from harmful interference in the

trauma therapy by the Knutsens. As discussed in the previous

section, the Rutland Family Court explicitly barred the Knutsens

                                   13
        Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 14 of 23



from engaging in such interference, and it put in place specific

accountability measures between Plaintiff and therapist to

prevent a repetition of the past harms that the Court discusses

in the Family Court Order. For the purposes of Fed. R. Civ. P.

12(b)(6), it is plausible that Plaintiff and Defendants stood in

a professional contractual relationship that create a duty of

care between them. As such, Defendants’ motion to dismiss on

this issue is denied.

  IV.     Prima Facie Intentional Tort

     Defendants aver that Plaintiff has failed to state a claim

for a prima facie intentional tort. In her pleadings, Plaintiff

alleged that Defendants’ actions (e.g. counseling L.C. without

consulting prior psychological reports or following the Family

Court’s instructions) constitute a prima facie intentional tort

pursuant to § 870 of the Restatement of Torts. Defendants

respond, however, that Vermont courts have not adopted § 870,

and there is no legal basis for a prima facie tort claim in this

instance. Defendants prevail on their argument, and their motion

to dismiss on this issue is granted.

     The Vermont Supreme Court has never decided to recognize

prima facie tort liability under § 870 of the Restatement of

Torts. Fromson v. State, 176 Vt. 395, 402 (2004). Once again,

this court is bound by precedent under Vermont law and may not

independently recognize a new cause of action. Moreover, even if

                                      14
       Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 15 of 23



prima facie tort were clearly recognized under Vermont law,

Plaintiff has not stated a plausible claim. As both the Vermont

Supreme Court and other jurisdictions have established, a prima

facie tort claim is typically unavailable where it rests “upon

conduct that is well within the area of activity meant to be

regulated by a traditional tort, and which is insufficient to

establish that tort.”      Id. at 403 (citation omitted). “Prima

facie tort may not be used to evade the ‘essential elements of

traditional tort.’” Id. (citation omitted).

       Here, Plaintiff’s prima facie intentional tort claim is

based on the theory that Defendants’ actions intentionally

injured her by creating fear and revulsion toward her in her

child, which has caused psychological harm to Plaintiff. In

essence, this is a claim within the arena of intentional

infliction of emotional distress, a traditional tort. Plaintiff

may not allege a prima facie tort in order to circumvent the

requirements of a specific intentional tort. Id. at 404. Hence,

she has failed to state a claim for prima facie intentional

tort, and Defendants’ motion to dismiss on this ground is

granted.

  V.     Negligent Infliction of Emotional Distress

       Defendants also argue that Plaintiff has failed to state a

viable claim for the negligent infliction of emotional distress

(NIED). As a general matter, “absent physical contact, one may

                                     15
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 16 of 23



recover for negligently caused emotional distress only when the

distress is accompanied by substantial bodily injury or

sickness.”   Fitzgerald v. Congleton, 155 Vt. 283, 292 (1990).

However, the Vermont Supreme Court has acknowledged multiple

exceptions to this rule, including contexts such as in “the

mishandling of bodily remains”, where there exists a special

relationship, and where there have been undertakings that are

“fraught with the risk of emotional harm.” Vincent v. DeVries,

193 Vt. 574, 583 (2013).

     In dicta, the DeVries Court pointed to the D.C. Court of

Appeals’ current NIED standard as a helpful guide for evaluating

such claims. Under that standard, a plaintiff may recover for

negligent infliction of emotional distress if the plaintiff can

show that (1) the defendant has a relationship with the

plaintiff, or has undertaken an obligation to the plaintiff, of

a nature that necessarily implicates the plaintiff's emotional

well-being, (2) there is an especially likely risk that the

defendant's negligence would cause serious emotional distress to

the plaintiff, and (3) negligent actions or omissions of the

defendant in breach of that obligation have, in fact, caused

serious emotional distress to the plaintiff. Id. at 583 (quoting

Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 810-11 (D.C.

App. 2011)).



                                   16
        Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 17 of 23



     Following the Vermont Supreme Court’s guidance in DeVries,

Plaintiff has made a plausible claim of NIED under Fed. R. Civ.

P. 12(b)(6). The Family Court Order established obligations that

were envisioned to flow from Defendants to Plaintiff regarding

L.C.’s course of therapy. In light of the sensitive nature of

this case, the impressionability of a child in a custody dispute

undergoing EMDR therapy, and the high stakes of the parent-child

relationship, there was considerable risk here that any

negligence on the part of Defendants would have led to emotional

distress. Finally, based on the consent decrees indicating

negligent provision of care on behalf of Defendants, Plaintiff

has made a plausible factual allegation of a breach of

Defendants’ professional obligation that caused serious

emotional distress. As such, Defendants’ motion to dismiss is

denied on this issue.

  VI.     Defamation

     Next, Defendants submit that Plaintiff has failed to state

a plausible claim for defamation, slander, or libel, as

Defendants’ testimony in the civil trial is subject to witness

privilege. Defendants prevail on their argument. The Complaint

alleges that Defendants’ statements that Plaintiff abused L.C.

were defamatory, libelous, and slander per se. Plaintiff

contends that “[t]he defamation is in notes and counselling

session and is made to parties, attorneys, law enforcement,

                                      17
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 18 of 23



Courts of law, and to the general public.” ECF 1 at 15. Because

these materials appear to have been published to the public

solely through court testimony and exhibits, Defendants hold

that they are protected from suit through witness immunity.

     Under Vermont law, witnesses enjoy absolute immunity for

testimonial acts. Couture v. Trainer, 205 Vt. 319, 325-26

(2017). However, the witness immunity doctrine does not extend

to non-testimonial acts. Politi, 170 Vt. at 434. In this case,

Defendants’ statements reached the public solely through trial

exhibits and their testimony. There is no plausible indication

that Defendants’ non-testimonial acts, such as their counselling

notes and interactions with law enforcement and parties, were

published so as to trigger a possible defamation, slander, or

libel claim. As such, Defendants’ statements are protected under

witness immunity. The motion to dismiss on this issue is

granted.

  VII. Civil Conspiracy

     Defendants contend that Plaintiff has not stated a

plausible civil conspiracy claim in her pleadings. This argument

lacks merit. In order to establish a claim for civil conspiracy

under Vermont law, a plaintiff “must be damaged by something

done in furtherance of the agreement, and the thing done [must]

be something unlawful in itself[.]” Akerley v. N. Country Stone,

Inc., 620 F. Supp. 2d 591, 600 (D. Vt. 2009) (internal quotation

                                   18
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 19 of 23



marks omitted) (quoting Boutwell v. Marr, 42 A. 607, 609 (Vt.

1899)). Under Vermont law, “[a]ll who aid in the commission of a

tort by another, or who approve of it after it is done, if done

for their benefit, are liable in the same manner as they would

be if they had done it with their own hands.” Montgomery v.

Devoid, 181 Vt. 154, 164 (2006) (quoting Dansro v. Scribner, 187

A. 803, 804 (Vt. 1936)). The Second Restatement of Torts

describes tort liability for persons acting in concert as

follows:

     For harm resulting to a third person from the tortious
     conduct of another, one is subject to liability if he (a)
     does a tortious act in concert with the other or pursuant
     to a common design with him, or (b) knows that the other’s
     conduct constitutes a breach of duty and gives substantial
     assistance or encouragement to the other so to conduct
     himself, or (c) gives substantial assistance to the other
     in accomplishing a tortious result and his own conduct,
     separately considered, constitutes a breach of duty to the
     third person.... Parties are acting in concert when they
     act in accordance with an agreement to cooperate in a
     particular line of conduct or to accomplish a particular
     result. The agreement need not be expressed in words and
     may be implied and understood to exist from the conduct
     itself.

Restatement (Second) of Torts § 876 (1979).

     Plaintiff has made plausible factual allegations that

Defendants acted in concert with Raymond and Marilynn Knutsen to

engage in the torts discussed above. She attests that Defendants

defied the Family Court Order at the behest of the Knutsens, and

that Defendants’ rendered professionally negligent psychological

opinions in collusion with them to her detriment. Taking

                                   19
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 20 of 23



Plaintiff’s factual allegations to be true, she has made a

plausible claim that the Defendants engaged in the allegedly

tortious actions discussed above in collaboration with the

Knutsens, who had technically hired them pursuant to the Family

Court Order. As such, Defendant’s motion to dismiss is denied on

this issue.

  VIII.   Statute of Limitations

     Finally, Defendants claim that Plaintiff’s personal injury

claims are time barred by a three-year statute of limitations.

However, this argument lacks merit. Plaintiff filed this action

on September 4, 2019. See ECF 1. While Plaintiff submits that

her cause of action accrued at the time of the testimony (on or

about June 7, 2017), Defendants counter that the cause of action

accrued in 2015, when the Family Court issued its order and

Defendants provided L.C. with therapy. Defendants also argue

that Plaintiff failed to allege sufficient facts to

affirmatively show that her complaint was timely. The court

finds that Plaintiff’s personal injury claims are not time-

barred.

     Under Vermont law, claims for damages resulting from

“emotional distress” are governed by 21 V.S.A. § 512(4).

See Fitzgerald, 155 Vt. at 291-293. Section 512 requires that

causes of action be commenced “within three years after the

cause of action accrues.” 21 V.S.A. § 512. “A cause of action is

                                   20
        Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 21 of 23



generally deemed to accrue at the earliest point at which a

plaintiff discovers an injury and its possible cause.” Earle v.

State, 170 Vt. 183, 190 (1999).

     In the case at bar, Plaintiff could not have discovered any

alleged negligence on behalf of Defendants until they testified

in June of 2017. Defendants’ actions occurred within the

confines of a private therapeutic relationship with L.C., and in

light of Plaintiff’s limited interactions with him under the

custody arrangement, it is plausible that she was not made aware

of these injuries until Defendants’ court appearance. As such,

Plaintiff’s cause of action plausibly accrued in June of 2017,

which was within three years of her filing the case. Plaintiff’s

claims are not time barred, and Defendants’ motion to dismiss on

this ground is denied.

  IX.     Punitive Damages

     Finally, Defendants submit that Plaintiff’s claim for

punitive damages should be discarded under Fed. R. Civ. P.

12(b)(6) because “a claim for punitive damages is not a stand-

alone claim.” ECF 5 at 14.

     Defendants are correct that punitive damages are not a

stand-alone cause of action, but a matter of remedies decided

upon by a jury as a question of fact. Eldridge v. Rochester City

Sch. Dist., 968 F. Supp. 2d 546, 563 (W.D.N.Y. 2013). A claim

for exemplary damages may nonetheless be the subject of

                                      21
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 22 of 23



a Rule 12(b)(6) motion for failure to state a claim on the

grounds that this type of damages is not available as a matter

of law or because the grounds for such damages have not been

plausibly pled. See Carvel Corp. v. Noonan, 350 F.3d 6, 23-26

(2d Cir. 2003). Under Vermont law, punitive damages are

available in instances of “especially egregious conduct.”

Connors v. Dartmouth Hitchcock Med. Ctr., 12 F. Supp. 3d 688,

695 (D. Vt. 2014).

     Plaintiff has put forth a significant factual basis for

potentially egregious conduct in this case: namely, alleged

failures by the Defendants to abide by professional standards

and the Family Court Order in providing therapy to L.C. with

serious consequences of personal injury. As such, Plaintiff has

stated a plausible claim that this form of damages may be

available. Because punitive damages are an issue of fact for a

jury’s determination, the court will issue instructions on

awarding punitive damages by the jury at trial based upon all of

the evidence.

                              Conclusion

     For the aforementioned reasons, Defendants’ motion to

dismiss for failure to state a claim (ECF 5) is granted in part

and denied in part.




                                   22
     Case 2:19-cv-00153-wks Document 10 Filed 04/30/20 Page 23 of 23



     DATED at Burlington, in the District of Vermont, this 30th

day of April, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                   23
